Citation Nr: 0813284	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Salt lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was subsequently 
transferred to the RO in Huntington, West Virginia.  In March 
2008, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
January 2004.  As this case must be remanded for additional 
development the Board also finds that remedial notice is 
required as result of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran contends that his bipolar disorder 
was incurred in 1991 while he was an activated member of the 
Air Force Reserve working full time at Hill Air Force Base in 
Layton, Utah.  Correspondence from the Department of the Air 
Force, Headquarters Air Reserve Personnel Center, dated in 
September 1993 noted the veteran was relieved from his 
current assignment and placed on the retired reserve list.  
There is no indication as to whether any reserve service may 
be considered active service for VA compensation purposes.  

During his March 2008 Travel Board hearing, the veteran 
presented for review some pay vouchers dated during the time 
period in question, issued by the Accounting and Finance 
Office of the Department of the Air Force.  In May 1984, a 
pay voucher showed the veteran in receipt of quarters pay, 
rations pay, and clothing pay.  Another voucher, for the 
period ending February 13, 1988, indicated that the veteran 
worked 80 hours in a two-week period, and a portion of his 
salary was diverted to the Civil Service Retirement fund.  
Action must be taken to determine when the veteran became a 
civilian employee of the United States Air Force, and when he 
had active duty for training as a reservist.  

The Board also notes that the available record shows the 
veteran is receiving Social Security Administration (SSA) 
disability benefits, but that the records associated with 
that claim have not been obtained to assist the veteran in 
substantiating his present claim.  Therefore, additional 
development is required prior to appellate review.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO is to undertake 
appropriate efforts to obtain service 
department verification of the veteran's 
Air Force Reserve service during the 
period from approximately April 1987 to 
September 1993.  It should be noted that 
the veteran contends he was an activated 
reserve member during this period working 
full time at Hill Air Force Base in 
Layton, Utah.  The AMC/RO is to undertake 
development to ascertain when the veteran 
became a civilian employee of the 
Department of the Air Force.  Among the 
agencies to be contacted is the 
Accounting and Finance Office of the 
Department of the Air Force.  However, 
the AMC/RO is to contact any other agency 
that may provide shed some light onto 
this mystery.  

3.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of any Social Security 
Administration disability determination, 
as well as all associated medical 
records.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



